Case 18-19142        Doc 59     Filed 03/20/19     Entered 03/20/19 14:09:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-19142
         Rosa M Brechin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/08/2018.

         2) The plan was confirmed on 10/05/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/30/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $45,327.00.

         10) Amount of unsecured claims discharged without payment: $23,304.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-19142        Doc 59      Filed 03/20/19    Entered 03/20/19 14:09:21                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor            $112,702.53
         Less amount refunded to debtor                       $72,257.62

 NET RECEIPTS:                                                                                   $40,444.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $0.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,229.58
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,229.58

 Attorney fees paid and disclosed by debtor:                $4,000.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA                 Unsecured      1,500.00       1,386.11         1,386.11      1,386.11        0.00
 BECKET & LEE LLP                Unsecured      2,275.00       2,124.73         2,124.73      2,124.73        0.00
 BECKET & LEE LLP                Unsecured      1,145.00       1,143.55         1,143.55      1,143.55        0.00
 DEPARTMENT STORE NATIONAL BA Unsecured         2,020.00       2,020.05         2,020.05      2,020.05        0.00
 DISCOVER BANK                   Unsecured     13,125.00     13,124.43        13,124.43      13,124.43        0.00
 DUPAGE COUNTY TREASURER         Unsecured           0.00          0.00             0.00           0.00       0.00
 ECAST SETTLEMENT CORPORATION Unsecured               NA       5,722.07         5,722.07      5,722.07        0.00
 J PAPENDICK & SCOTT D PAPENDICK Secured             0.00          0.00             0.00           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured              NA       1,610.05         1,610.05      1,610.05        0.00
 NICOR GAS                       Unsecured            NA         485.83           485.83        485.83        0.00
 QUANTUM3 GROUP                  Unsecured      3,215.00       3,027.98         3,027.98      3,027.98        0.00
 QUANTUM3 GROUP                  Unsecured         663.00        597.10           597.10        597.10        0.00
 QUANTUM3 GROUP                  Unsecured      3,470.00       3,467.07         3,467.07      3,467.07        0.00
 COMMONWEALTH EDISON             Unsecured      1,000.00            NA               NA            0.00       0.00
 CREDIT COLLECTION SERVICES/ALL Unsecured          255.00           NA               NA            0.00       0.00
 FIRSTSOURCE ADVANTAGE/SYNCHR Unsecured         5,722.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE/ILLINOI Unsecured           66.00           NA               NA            0.00       0.00
 MONARCH RECOVERY MANAGEMEN Unsecured              485.00           NA               NA            0.00       0.00
 NORTH SHORE AGENCY/MEANINGFU Unsecured             66.00           NA               NA            0.00       0.00
 SUBSCRIBE DATE MANAGEMENT       Unsecured      1,598.00            NA               NA            0.00       0.00
 SYNCHRONY BANK/JC PENNEY        Unsecured      2,510.00            NA               NA            0.00       0.00
 SYNCHRONY BANK/SAMS CLUB        Unsecured      1,815.00            NA               NA            0.00       0.00
 AMERICAN MINT                   Unsecured         112.00           NA               NA            0.00       0.00
 ATLANTIC CREDIT & FINANCE INC/C Unsecured      2,300.00            NA               NA            0.00       0.00
 BAKERS BEST HEALTH              Unsecured          39.00           NA               NA            0.00       0.00
 BANK OF AMERICA                 Unsecured      6,670.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-19142     Doc 59    Filed 03/20/19    Entered 03/20/19 14:09:21                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                           Class   Scheduled      Asserted      Allowed         Paid          Paid
 CHASE BANK                 Unsecured         531.00           NA           NA             0.00        0.00
 CHASE                      Unsecured         135.00           NA           NA             0.00        0.00
 TD BANK USA NA             Unsecured      1,080.00       1,031.30     1,031.30       1,031.30         0.00
 US BANK                    Unsecured      2,770.00       2,475.06     2,475.06       2,475.06         0.00
 US BANK                    Secured             0.00          0.00         0.00            0.00        0.00
 US BANK                    Secured       58,249.00           0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                 $0.00               $0.00
       Mortgage Arrearage                                $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                           $0.00                 $0.00               $0.00
       All Other Secured                                 $0.00                 $0.00               $0.00
 TOTAL SECURED:                                          $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                         $0.00                 $0.00               $0.00
        All Other Priority                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                       $38,215.33         $38,215.33                   $0.00


 Disbursements:

        Expenses of Administration                       $2,229.58
        Disbursements to Creditors                      $38,215.33

 TOTAL DISBURSEMENTS :                                                                   $40,444.91




UST Form 101-13-FR-S (9/1/2009)
Case 18-19142        Doc 59      Filed 03/20/19     Entered 03/20/19 14:09:21            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/20/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
